Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Remarks/Amendment
Applicant’s remarks and amendment submitted 10/27/2022 are acknowledged and fully considered.  The amendment to the title overcomes the rejections under 35 U.S.C. 171 and 112(b). However, the amendment to the title does not meet the written description requirement of 35 U.S.C. 112(a). Therefore, the claim is Finlay rejected under 35 U.S.C. 112(a).

Claim Rejection 35 U.S.C. 112 (a) 
The claim is Finally rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the description requirement thereof since the amended title “Wall Element” is not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design of the article now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Specifically, there is no support in the original disclosure of the article embodying the design being a wall element. The original title “Profile” and Locarno classification under 25-01 does not identify the article as a “wall element”. The Locarno classified only establishes that the article embodying the design is within the related art of architectural stock material for building and construction. The original title does not identify the article in which the design is embodied, for example, the article may have been a, Wall base with curved profile, a threshold profile, a fence post profile or window frame profile. 

The new matter appears to have been introduced in order to overcome the previous rejections of record, therefore, if the title was converted back to the original disclosure, the previous rejections would still apply.



The application might be fatally defective because the original disclosure does not identify an article in which the claim is embodied, therefore any change in title will most likely introduce new claimed subject matter, which the inventor did not have possession of as of the filing date, MPEP 1504.04 C. I.

Applicant may consider filing a continuation-in-part under 35 U.S.C. 120 so to identify the article embodying the design with a clear and accurate title, see MPEP 1503.01, I and 37 C.F.R. 1.153.

Conclusion
The claim stands Finally Rejected under 35 U.S.C. 112 (a) as failing to comply with the description requirement thereof.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Richard Kearney/   
Primary Patent Examiner, Art Unit 2911
Date: 12/16/2022